DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10-18 are pending.  Claims 1-9 are canceled.
The rejection of claim 5 under 35 U.S.C. 112(b) is withdrawn.
The rejection of claims 1-10 on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 9,611,414 is withdrawn.
The rejection of claims 1-5, 8 under 35 U.S.C. 103 as being unpatentable over McCullough is withdrawn.
The rejection of claims 2, 6-7, 8, 10 under 35 U.S.C. 103 as being unpatentable over McCullough in view of Miller et al is withdrawn.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over McCullough in view of Chen et al is withdrawn.
The rejection of claims 1-5, 7-8 under 35 U.S.C. 103 as being unpatentable over Kikuchi et al in evidence of Potters-Ballotini Co is withdrawn.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Kikuchi et al in evidence Potters-Ballotini Co in view of Chen et al is withdrawn.
The rejection of claims 1-10 under 35 U.S.C. 103 as being unpatentable over Bunyan et al in view of Fukuoka et al in evidence of McCullough or Kikuchi et al is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 17 recites “substantially equally” and this renders the claim indefinite because it is unclear what constitutes “substantially”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bunyan et al (US Patent Application 2012/0133072 (already of record)) in view of Fukuoka et al (US Patent Application 2011/0127461 (already of record)) in evidence of McCullough (US Patent 6,251,978 (already of record)) or Kikuchi et al (US Patent Application 2012/0129990 (already of record)).
Regarding claims 10-12, 14-18, Bunyan et al discloses the invention substantially as claimed.  Bunyan et al teaches a thermally and/or electrically conductive compound to fill a thermal and/or EMI shielding gap between a second and first surface comprising a polymer gel component and a particulate filler component (Abstract).  Bunyan et al further teaches (a) a cured polymer gel component (b) a curable resin component and (c) filler component (Paragraph 32).  Bunyan et al further teaches the polymer gel component includes polysiloxanes and includes other thermoplastic elastomers (Paragraph 33).  Bunyan et al further teaches fillers such as spherical and platelet materials and include oxide, nitride and carbide materials (Paragraphs 36-37).  Bunyan et al further teaches an EMI shielding effectiveness of at least 10 db or higher over the frequency of 10MHz and about 10 Ghz (Paragraph 40, Claim 16).  Bunyan et al further teaches the material has a conductivity of at least about 0.5 W/mk (Claims 30, Paragraph 37).  Bunyan et al further teaches the material may be used as a gap filler for the surfaces of an electronic component or another member such as a heat sink (Paragraph 2).  Bunyan et al further teaches the material as a thermal interface material onto a heat sink for thermal dissipation with a mating heat transfer surface of an electronic component (which satisfies claimed thermal dissipation pathway) (Paragraph 30).  Bunyan et al further teaches 20-90 wt% of the filler component (which overlaps the claimed 30-50vol% of the filler component).  However, Bunyan et al fails to specifically disclose both platelet and spherical particles, the volumetric loadings of said platelet to spherical particles, the diameter ratio of platelet to spherical particles, aspect ratio and the bulk hardness, EMI suppression percentages along the thermal dissipation pathway and the EMI absorption at 2.4GHz.
In the same field of endeavor, Fukuoka et al teaches thermally conductive compositions comprising both a spherical shape material such as alumina or silicon carbide and plate shaped material such as boron nitride which provide uniform loading in the matrix of the composition and increased thermal conductivity (plate particles inherently have a length and width greater than thickness and a platelet particle diameter and spherical particles inherently have an aspect ratio of 0.8-1.2 and particle diameter) (Paragraphs 28-29, 31).  Fukuoka et al further teaches 30-300 parts of the plate particles per 100 parts of spherical particles (Paragraph 46).  Fukuoka et al further teaches a spherical diameter of 10-200% of the max diameter of the plate particles (Paragraph 31).
With regard to both platelet and spherical particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide both platelet and spherical particles in Bunyan et al in view of Fukuoka et al in order to provide uniform loading in the matrix of the composition and increased thermal conductivity as taught in Fukuoka et al (Paragraphs 28-29, 31) and the broad teachings of Bunyan et al encompass both spherical and plate shaped particles (Paragraphs 36-37).
With regard to the volumetric loadings of said platelet to spherical particles, the diameter ratio of platelet to spherical particles and aspect ratio, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have expected the volumetric loadings of said platelet to spherical particles, the diameter ratio of platelet to spherical particles, aspect ratio to be within the same ranges as instantly claimed in Bunyan et al in view of Fukuoka et al as Fukuoka et al teaches 30-300 parts of the plate particles per 100 parts of spherical particles (Paragraph 46) and a spherical diameter of 10-200% of the max diameter of the plate particles (Paragraph 31), which overlaps the claimed volumetric loadings ratio and diameter ratio, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.05I.  It is expected for the plate particles to have an aspect ratio of at least 10 or 100, as it is well known in the art that plate particles for providing thermally conductive properties have aspect ratios of at least 10 and can be as high as 150 or 200 as evidenced by McCullough (Col. 6, Lines 5-24) and Kikuchi et al (Paragraphs 88, 90).
With regard to the bulk hardness, EMI suppression percentages along the thermal dissipation pathway and the EMI absorption at 2.4GHz, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect a similar bulk hardness, EMI suppression percentages along the thermal dissipation pathway and the EMI absorption at 2.4GHz in Bunyan et al in view of Fukuoka et al because the composition of Bunyan et al comprises similar a thermoplastic elastomer polymer matrix and spherical and platelet fillers and overlapping amounts of the components and overlapping volume ratios and particle diameter ratios as instantly claimed, hence, the bulk hardness, EMI suppression percentages along the thermal dissipation pathway and the EMI absorption at 2.4GHz properties are expected in Bunyan et al and Fukuoka et al.  Furthermore, Bunyan et al teaches EMI shielding effectiveness of at least 10 db or higher over the frequency of 10MHz and about 10 Ghz (Paragraph 40, Claim 16).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bunyan et al (US Patent Application 2012/0133072 (already of record)) in view of Fukuoka et al (US Patent Application 2011/0127461 (already of record)) in evidence of McCullough (US Patent 6,251,978 (already of record)) or Kikuchi et al (US Patent Application 2012/0129990 (already of record)) as applied to claims 10-12, 14-18 above, and in further view of Iguchi (US Patent Application 2004/0212971).
Regarding claim 13, Bunyan et al and Fukuoka et al disclose the invention substantially as claimed.  Bunyan et al and Fukuoka et al teach the features above.  Bunyan et al teaches electrical devices and equipment such as circuit board (Paragraph 32).  However, Bunyan et al and Fukuoka et al fail to specifically disclose the electronic component emits electromagnetic radiation in a range of 1-10GHz.
In the same field of endeavor, Iguchi et al teaches suppressing electromagnetic radiation of circuit boards that emit 1Ghz or greater of electromagnetic radiation (Paragraph 165).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a circuit board that emits electromagnetic radiation in a range of 1-10GHz in Bunyan et al and Fukuoka et al in view of Iguchi et al as Bunyan et al teaches electrical devices such as circuit boards wherein the EMI shielding is effective over the range of 10MHz to about 10GHz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 4, 2021